DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108765551 cited in IDS filed on 02/26/2021 hereinafter Lin, in view of CN 106447785 cited in IDS filed on 02/26/2021 hereinafter Han.
Regarding claim 1, Lin discloses a method for configuring parameters of a three-dimensional face model, applicable to a computing device, the method (Lin, Abstract) comprising: obtaining a reference face image; identifying a key facial point on the reference face image to obtain key point coordinates as reference coordinates; (Lin, [0021] - [0025], [0074] -[0095] and [0126], and figures 1 and 2: acquiring an uploaded picture, and determining coordinates in the picture corresponding to a predetermined number of feature points on a 3D model to be customized, so as to obtain a first coordinate set; determining coordinates corresponding to a part to be adjusted on said 3D model and an adjustment reference for said part in the first coordinate set; returning, by means of a face + + face recognition algorithm, coordinates corresponding to 83 feature points of a face in the picture to form a first coordinate set; obtaining adjustment parameters according to the coordinates corresponding to said part and the adjustment reference for said part, and adjusting said part on said 3D model according to the adjustment parameters. The calculated eye size value is transmitted to an interface of an editor (necessarily displaying the recommended parameter value of the face parameter), so that the function of adjusting the size of the eye can be achieved) and 
Lin does not disclose determining a recommended parameter set of face parameters in a face parameter value space according to the reference coordinates, the recommended parameter set being used for configuring parameters of a three-dimensional face model; wherein first projected coordinates are projected coordinates of the key facial point obtained by projecting the three-dimensional face model corresponding to the recommended parameter set onto a 
Han in claim 4 and [0048] -[0072] discloses a three-dimensional face model is constructed, so that a two-dimensional projection Euclidean distance between a two-dimensional face key point of a face in an image and a corresponding point on the three-dimensional face model is minimum.
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Lin with the teachings of Han since they are both analogous in 3D model generating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Lin with the teachings of Han in order to accurately collect face information.Claim 12 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 12.Claim 9. The method according claim 1, further comprising: generating a virtual face model according to the recommended parameter set, and determining the virtual face model as a virtual character appearance of a user.(Han [0048] -[0072])Claim 20. A non-transitory computer readable storage medium storing computer instructions that, when being executed by a processor, cause the processor to perform the method according to claim 1. (inherent because disclosure of Lin and Han discloses programs run by computer)

Allowable Subject Matter
Claims 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10, no prior art discloses a method for configuring parameters of a three-dimensional face model, applicable to a terminal, the method comprising: transmitting a request to obtain parameter to a server, the request to obtain parameter carrying a reference face image; receiving a recommended parameter set returned, according to the request to obtain parameter, by the server, the recommended parameter set being used for configuring parameters of a three- dimensional face model, the recommended coordinates being projected coordinates of a key facial point obtained by projecting the three-dimensional face model corresponding to the recommended parameter set onto a coordinate system in which reference coordinates are located, the reference coordinates being key point coordinates corresponding to a key facial point detected on the reference face image, proximity of the recommended coordinates to the reference coordinates meeting a preset condition; and displaying the recommended parameter set of face parameters.
Claim 11 depends on allowable claim 10.
Claims 2-8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, no prior art discloses the method according to claim 1, wherein the determining a recommended parameter set of face parameters in a face parameter value space according to the reference coordinates comprises: grouping face parameters in the face parameter 
Claim 13, no prior art discloses the apparatus according to claim 12, wherein the determining module comprises: a grouping sub-module, configured to group face parameters in the face parameter value space to obtain a plurality of parameter groups; a first determining sub-module, configured to determine, for each parameter group, a plurality of value combinations corresponding to the parameter group, and determine, in the plurality of value combinations, a value combination corresponding to projected coordinates closest to the reference coordinates, as a recommended value combination of the parameter group; a combination sub-module, configured to combine a plurality of recommended value combinations corresponding to the plurality of parameter groups into a value combination as a recommended value combination of face parameters; a second determining sub-module, configured to determine a distance between a second projected coordinates and the reference coordinates as proximity corresponding to the recommended value combination of face parameters, the second projected coordinates being projected coordinates corresponding to the recommended value combination of face parameters; and a third determining sub-module, configured to determine the recommended parameter set according to the proximity corresponding to the recommended value combination of face parameters and the preset condition.Claims 13-15, and 17-19 are allowable because they depend on allowable claim 13
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20100134487 A1 A 3D face model construction method is disclosed herein, which includes a training step and a face model reconstruction step. In the training step, a neutral shape model is built from multiple training faces, and a manifold-based approach is proposed for processing 3D expression deformation data of training faces in 2D manifold space. In the face model reconstruction step, first, a 2D face image is entered and a 3D face model is initialized. Then, texture, illumination and shape of the model are optimized until error converges. The present invention enables reconstruction of a 3D face model from a single face image, reducing the complexity for building the 3D face model by processing high dimensional 3D expression deformation data in a low dimensional manifold space, and removal or substituting an expression by a learned expression for the reconstructed 3D model built from the 2D image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/1/2022